 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   A PLACE FOR MOM, INC.,

 9                               Plaintiff,                CASE NO. 2:19-cv-00472-BAT

10            v.                                           ORDER GRANTING STIPULATED
                                                           MOTION TO EXTEND
11   THE LASALLE GROUP, INC.,                              DEFENDANT’S DEADLINE TO
                                                           RESPOND TO PLAINTIFF’S
12                               Defendant.                COMPLAINT

13            This case has been referred to the undersigned pursuant to Amended General Order No.
14   02-19.
15            Based on the parties’ stipulation and joint motion (Dkt. 5), it is hereby ORDERED that
16   the deadline for Defendant to answer or otherwise respond is extended to May 9, 2019.
17            DATED this 12th day of April, 2019.
18

19

20
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          Chief United States Magistrate Judge
21

22

23

     ORDER GRANTING STIPULATED MOTION
     TO EXTEND DEFENDANT’S DEADLINE TO
     RESPOND TO PLAINTIFF’S COMPLAINT -
     1
